Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2018

                                      No. 04-18-00392-CR

                                        STATE of Texas,
                                           Appellant

                                                v.

                                      Lee Allison GOINS,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2733
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        On June 7, 2018, the State filed a Notice of Appeal, Certification, and Request for Stay.
In its notice of appeal, the State indicates it is appealing the trial court’s order granting the
Defendant’s Motion to Quash the Indictment signed on June 6, 2018. However, the clerk’s
record did not contain an order indicating the date upon which the trial court signed its ruling.
Accordingly, on July 12, 2018, we ordered the trial court to sign an order containing its original
ruling as well as the date upon which it made its original ruling on or before July 23, 2018. We
further ordered the district court clerk to file a supplemental clerk’s record containing the trial
court’s order no later than fifteen days after the date the trial court completes the order.

        Thereafter, on July 20, 2018, the State filed a motion requesting an extension of time to
file its brief. In its motion, the State explains it is waiting for the district clerk to file a
supplemental clerk’s record with a signed and dated. The State further indicates it will need at
least twenty (20) days past the date the supplemental clerk’s record is due to have sufficient time
to brief. On July 25, 2018, the district court clerk filed a supplemental clerk’s record containing
the signed and dated order. Thereafter, on August 1, 2018, one of the court reporters responsible
for preparing the record filed a portion of the reporter’s record on August 1, 2018.

        Because the appellate record appears to be complete, we GRANT the State’s pending
motion requesting an extension of time to file its brief and ORDER the State to file its brief on
or before August 31, 2018. See Tex. R. App. P. 38.6 (requiring appellant’s brief to be due 30
days after appellate record is complete).
         We order the clerk of this court to serve a copy of this order on all counsel and the
district clerk of Bexar County.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court